     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 1 of 6 Page ID #:2883




1    NICOLA T. HANNA
2    United States Attorney
     LAWRENCE S. MIDDLETON
3    Assistant United States Attorney
4    Chief, Criminal Division
     STEVEN R. WELK (Cal. Bar No. 149883)
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
     CHRISTOPHER BRUNWIN (Cal. Bar No. 158939)
7    Assistant United States Attorney
     Violent and Organized Crime Section
8          1400 United States Courthouse
9          312 North Spring Street
           Los Angeles, California 90012
10         Telephone: (213) 894-6166/4242
           Facsimile:     (213) 894-3713
11         E-mail:        Steven.Welk@usdoj.gov
12                        Christopher.Brunwin@usdoj.gov
13
14   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
15
                         UNITED STATES DISTRICT COURT
16
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     UNITED STATES OF AMERICA,       ) No. CR 13-106(A)-DOC
18                                   )
                Plaintiff,           )
19                                   ) GOVERNMENT’S PROPOSED
                       vs.           ) JURY INSTRUCTIONS RE
20                                   )
                                     ) APPLICABLE TRADEMARK
21   MONGOL NATION,                  ) PRINCIPLES (ANNOTATED)
      an unincorporated association, )
22                                   )
                Defendant.           )
23                                   )
24
25
26
27
28
                                          1
     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 2 of 6 Page ID #:2884




1                  COURT’S FORFEITURE INSTRUCTION NO.
2           [“Person” Defined for Purposes of Collective Membership Mark]
3
           The term “person” and any other word or term used to designate the
4
5    applicant for the mark, or other entitled to a benefit or privilege related to the mark
6
     includes a juristic person as well as a natural person. The term “juristic person”
7
8    includes a firm, corporation, union, association, or other organization capable of
9    suing and being sued in a court of law.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   15 U.S.C. § 1127

                                                2
     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 3 of 6 Page ID #:2885




1                 COURT’S FORFEITURE INSTRUCTION NO.
2                       [Meaning of “Applicant” and “Registrant”]
3
           With respect to registered marks, the terms “applicant” and “registrant”
4
5    embrace the legal representatives, predecessors, successors and assigns of such
6
     applicant or registrant.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     15 U.S.C. § 1127
28
                                              3
     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 4 of 6 Page ID #:2886




1                 COURT’S FORFEITURE INSTRUCTION NO.
2                                [Collective Mark Defined]
3
           The term “collective mark” means a mark used by the members of a
4
5    cooperative, an association, or other collective group or organization that applies to
6
     register the mark on the principal register established by federal law.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     15 U.S.C. § 1127
28
                                               4
     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 5 of 6 Page ID #:2887




1                 COURT’S FORFEITURE INSTRUCTION NO.
2                       [Purpose of Collective Membership Mark]
3
           The sole purpose of a collective membership mark is to indicate that the user
4
5    of the mark is a member of a particular organization.
6
           Thus, membership marks are not trademarks or service marks in the ordinary
7
8    sense; they are not used in business or trade, and they do not indicate commercial
9    origin of goods and services. Registration of these marks fills the need of
10
     collective organizations who do not use the symbols of their organizations on
11
12   goods or services but who still wish to protect their marks from use by others.
13
           A collective membership mark may comprise an individual letter or
14
15   combination of letters, a single word or combination of words, a design alone, a
16
     name or nickname, or other matter that identifies the collective organization or
17
18   indicates its purpose. A membership mark may, but need not, include the term

19   “member” or the equivalent.
20
21
22
23
24
25   Trademark Manual of Examining Procedure (2018), Section 1304.01; Constitution
     Party of Tex. v. Constitution Ass’ USA, 152 USPQ 443 (TTAB 1966); Ex parte
26   Supreme Shrine of the Order of the White Shrine of Jerusalem, 109 USPQ 248)
27   (Comm’r Pats. 1556)
28
                                              5
     Case 2:13-cr-00106-DOC Document 333 Filed 01/04/19 Page 6 of 6 Page ID #:2888




1    DATED: January 4, 2019       NICOLA T. HANNA
                                  United States Attorney
2
                                  LAWRENCE S. MIDDLETON
3                                 Assistant United States Attorney
                                  Chief, Criminal Division
4
5                                       /s/ Steven R. Welk
                                  STEVEN R. WELK
6                                 CHRISTOPHER BRUNWIN
                                  Assistant United States Attorneys
7
8                                 Attorneys for Plaintiff
                                  UNITED STATES OF AMERICA
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
